IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY DALLAS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1536

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 25, 2017.

An appeal from the Circuit Court for Alachua County.
David P. Kreider, Judge.

Andy Thomas, Public Defender, Mark Graham Hanson, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.